DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7 recites “the receiving hopper”. There is a lack of antecedent basis for this limitation in the claim. See also:
Claim 9, line 7.
Claim 1, line 11 recites “the outer periphery”. There is a lack of antecedent basis for this limitation in the claim. See also: 
Claim 9, line 11.
Claim 2, lines 2-3 recite “a travel position” and “an operating position”. It is unclear if these are the same “a travel position” and “an operating position” from claim 1, lines 10-12, or different positions altogether. See also: 
Claim 7, lines 7-8 and 13-14
Claim 10, lines 2-3
Claim 13, lines 7-8 and 13-14
Claim 7, lines 14-15 recite “a distance that is greater than one-half of the width of the vehicle”. It is unclear if this is the same as “a distance that is greater than one-half of the width of the vehicle” from claim 7, lines 8-9, or a different distance altogether. See also: 
Claim 8, lines 5-6 and 10-11
Claim 13, lines 13-15
Claim 14, lines 5-6 and 10-11
Claim 12, line 10 recites “a substantially vertical axis”. It is unclear if this is the same “a substantially vertical axis” from claim 12, lines 7-8, or a different axis altogether.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Potts (US 2008/0292398 A1), as cited by Applicant.
Regarding claim 1, Potts discloses (Fig. 1-2) a material transfer vehicle 10 (Abstract) comprising:
a frame (Fig. 1-2; Para. [0009]);
a front end (Fig. 1-2; Para. [0017]; left end of supply unit 12 near hopper 20);
a rear end (Fig. 1-2; Para. [0017]; right end of supply unit 12 near elevator 24);
an asphalt paving material receiving device 20 at the front end (Fig. 1-2; Para. [0017]);
a discharge conveyor 24 at the rear end (Fig. 1-2; Para. [0017]), said discharge conveyor 24 being adapted to convey asphalt paving material to a receiving hopper of an asphalt paving machine 16 (Fig. 1-2; Para. [0018]; conveyor transfers material to receptacle 34 of transfer machine 14, which then transfers material to hopper 17 of paving machine 16);
an operator’s station 28 comprising an operator’s platform on which is mounted an operator’s seat (Fig. 1-2; Para. [0017]), said operator’s platform being movable between a travel position that is entirely within an outer periphery of the material transfer vehicle 10 (shown in Fig. 2) and an operating position that locates the operator’s seat at least partially outside the outer periphery of the material transfer vehicle 10 (Para. [0017]; “operator station 28 might comprise a swing-out station enabling an operator to view either side of the system of machines”).

Regarding claim 2, Potts further discloses that the operator’s platform 28 is movable between the travel position that is entirely within the outer periphery of the material transfer vehicle 10 (shown in Fig. 2) and the operating position that locates the operator’s seat substantially outside the outer periphery of the material transfer vehicle 10 (Para. [0017]; “operator station 28 might comprise a swing-out station enabling an operator to view either side of the system of machines”).

Regarding claim 9, Potts discloses (Fig. 1-2) a material transfer vehicle 10 (Abstract) comprising:
a frame (Fig. 1-2; Para. [0009]);
a front end (Fig. 1-2; Para. [0017]; left end of supply unit 12 near hopper 20);
a rear end (Fig. 1-2; Para. [0017]; right end of supply unit 12 near elevator 24);
an asphalt paving material receiving device 20 at the front end (Fig. 1-2; Para. [0017]);
a discharge conveyor 24 at the rear end (Fig. 1-2; Para. [0017]), said discharge conveyor 24 being adapted to convey asphalt paving material to a receiving hopper of an asphalt paving machine 16 (Fig. 1-2; Para. [0018]; conveyor transfers material to receptacle 34 of transfer machine 14, which then transfers material to hopper 17 of paving machine 16);
an operator’s station 28 comprising an operator’s platform on which is mounted an operator’s seat (Fig. 1-2; Para. [0017]), said operator’s platform being movable between a travel position that is entirely within an outer periphery of the operator’s station 28 (shown in Fig. 2) and an operating position that locates the operator’s seat at least partially outside the outer periphery of the operator’s station 28 (Para. [0017]; “operator station 28 might comprise a swing-out station enabling an operator to view either side of the system of machines”).

Regarding claim 10, Potts further discloses that the operator’s platform 28 is movable between the travel position that is entirely within the outer periphery of the operator’s station 28 (shown in Fig. 2) and the operating position that locates the operator’s seat substantially outside the outer periphery of the operator’s station 28 (Para. [0017]; “operator station 28 might comprise a swing-out station enabling an operator to view either side of the system of machines”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Potts in view of Klein et al. (US 2016/0096554 A1), hereinafter Klein, as cited by Applicant.
Regarding claim 3, Potts further discloses that the material transfer vehicle 10 includes a longitudinal centerline and a width W that is measured transverse to the longitudinal centerline (Fig. 2); and the operator’s seat is mounted on the operator’s platform 28 (Fig. 1-2). Potts does not explicitly disclose that the operator’s seat is mounted on the operator’s platform so as to be capable of rotation about a substantially vertical rotational axis, or that movement of the operator’s platform to the operating position locates the rotational axis a distance from the centerline that is greater than one-half of the width.
Klein teaches an operator’s platform 5 for a construction vehicle having an operator’s seat 11 that is mounted on the operator’s platform 5 so as to be capable of rotation about a substantially vertical rotation axis D3 (Fig. 2-5; Para. [0042]); and movement of the operator’s platform 5 to an operating position locates the rotational axis D3 a distance from a centerline that is greater than one-half of the width (Fig. 2-5 show operator’s platform 5 in the operating position, in which D3 is located outside of the exterior of the vehicle, meaning that it is greater than one-half of the width of the vehicle from the longitudinal centerline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potts by having the operator’s seat rotatable about a vertical rotation axis that is located more than one-half of the width from the centerline in the operating position as disclosed by Klein because this enables optimum visibility conditions for the operator of the vehicle (Para. [0007] of Klein).

Regarding claim 7, Potts further discloses that the material transfer vehicle 10 includes:
a longitudinal centerline (Fig. 1-2);
a width W that is measured transverse to the longitudinal centerline (Fig. 2);
wherein the operator’s station 28 includes a right operator’s platform on which is mounted a right operator’s seat (Fig. 2 shows two operator’s platforms on left and right sides), said right operator’s platform being movable between a travel position t hat is entirely within the outer periphery of the material transfer vehicle (shown in Fig. 2) and an operating position that locates the right operator’s seat a distance to the right from the centerline (Fig. 1-2; Para. [0017]);
wherein the operator’s station 28 includes a left operator’s platform on which is mounted a left operator’s seat (Fig. 2 shows two operator’s platforms on left and right sides), said left operator’s platform being movable between the travel position that is entirely within the outer periphery of the material transfer vehicle 10 and the operating position that locates the left operator’s seat a distance to the left from the centerline (Fig. 1-2; Para. [0017]). Potts does not explicitly disclose that the distances are greater than one-half of the width of the vehicle from the centerline.
Klein teaches an operator’s platform 5 for a construction vehicle having an operator’s platform 5 with an operator’s seat 11 that is movable to a position that is greater than one-half of the width of the vehicle away from the centerline (Fig. 2-5; operator’s seat 11 is located outside of the exterior of the vehicle, meaning that it is more than one-half of the width of the vehicle from the centerline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potts by having the operating position be more than one-half the width of the vehicle from the centerline as disclosed by Klein because this enables optimum visibility conditions for the operator of the vehicle (Para. [0007] of Klein).

Regarding claim 8, Potts, modified as above, further discloses that the right operator’s seat is mounted on the right operator’s platform so as to be capable of rotation about a substantially vertical right rotational axis D3 (Fig. 2-5; Para. [0042] of Potts);
movement of the right operator’s platform to the operating position locates the right rotational axis a distance from the centerline that is greater than one-half of the width (Fig. 2-5 of Klein; operator’s seat 11 is located outside of the exterior of the vehicle, meaning that it is more than one-half of the width of the vehicle from the centerline);
the left operator’s seat is mounted on the left operator’s platform so as to be capable of rotation about a substantially vertical left rotational axis D3 (Fig. 2 of Potts shows both left and right operator’s platforms; Fig. 2-5 and Para. [0042] of Klein discloses a rotatable operator’s platform that could be applied to both the left and right platforms of Potts);
movement of the left operator’s platform to the operating position locates the left rotational axis a distance from the centerline that is greater than one-half of the width (Fig. 2-5 of Klein; operator’s seat 11 is located outside of the exterior of the vehicle, meaning that it is more than one-half of the width of the vehicle from the centerline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potts by having the having both the left and right operator’s platforms rotatable around a vertical rotational axis as disclosed by Klein because this enables optimum visibility conditions for the operator of the vehicle (Para. [0007] of Klein).

Regarding claim 13, Potts further discloses that the material transfer vehicle 10 includes:
a longitudinal centerline (Fig. 1-2);
a width W that is measured transverse to the longitudinal centerline (Fig. 2);
wherein the operator’s station 28 includes a left operator’s platform on which is mounted a left operator’s seat (Fig. 2 shows two operator’s platforms on left and right sides), said left operator’s platform being movable between the travel position that is entirely within the outer periphery of the operator’s station 28 and the operating position that locates the left operator’s seat a distance to the left from the centerline (Fig. 1-2; Para. [0017]);
wherein the operator’s station 28 includes a right operator’s platform on which is mounted a right operator’s seat (Fig. 2 shows two operator’s platforms on left and right sides), said right operator’s platform being movable between a travel position that is entirely within the outer periphery of the operator’s station 28 (shown in Fig. 2) and an operating position that locates the right operator’s seat a distance to the right from the centerline (Fig. 1-2; Para. [0017]). Potts does not explicitly disclose that the distances are greater than one-half of the width of the vehicle from the centerline.
Klein teaches an operator’s platform 5 for a construction vehicle having an operator’s platform 5 with an operator’s seat 11 that is movable to a position that is greater than one-half of the width of the vehicle away from the centerline (Fig. 2-5; operator’s seat 11 is located outside of the exterior of the vehicle, meaning that it is more than one-half of the width of the vehicle from the centerline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potts by having the operating position be more than one-half the width of the vehicle from the centerline as disclosed by Klein because this enables optimum visibility conditions for the operator of the vehicle (Para. [0007] of Klein).

Regarding claim 14, Potts, modified as above, further discloses that the right operator’s seat is mounted on the right operator’s platform so as to be capable of rotation about a substantially vertical right rotational axis D3 (Fig. 2-5; Para. [0042] of Potts);
movement of the right operator’s platform to the operating position locates the right rotational axis a distance from the centerline that is greater than one-half of the width (Fig. 2-5 of Klein; operator’s seat 11 is located outside of the exterior of the vehicle, meaning that it is more than one-half of the width of the vehicle from the centerline);
the left operator’s seat is mounted on the left operator’s platform so as to be capable of rotation about a substantially vertical left rotational axis D3 (Fig. 2 of Potts shows both left and right operator’s platforms; Fig. 2-5 and Para. [0042] of Klein discloses a rotatable operator’s platform that could be applied to both the left and right platforms of Potts);
movement of the left operator’s platform to the operating position locates the left rotational axis a distance from the centerline that is greater than one-half of the width (Fig. 2-5 of Klein; operator’s seat 11 is located outside of the exterior of the vehicle, meaning that it is more than one-half of the width of the vehicle from the centerline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potts by having the having both the left and right operator’s platforms rotatable around a vertical rotational axis as disclosed by Klein because this enables optimum visibility conditions for the operator of the vehicle (Para. [0007] of Klein).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Potts in view of Enrile Medina et al. (US 2014/0013879 A1), hereinafter Enrile Medina, as cited by Applicant.
Regarding claims 4 and 11, Potts further discloses that the operator’s platform is mounted in the operator’s station 28 by means of a platform moving assembly (Fig. 1-2; Para. [0017] states that operator station 28 may have a ‘swing-out station’, which implies the platform has a moving assembly). Potts does not explicitly disclose that the platform moving assembly includes a slewing bearing that is movable by the action of a linear actuator.
Enrile Medina teaches a structural support rotating mechanism (Title) with a platform moving assembly including a slewing bearing that is movable by the action of a linear actuator 5, 6 (Para. [0009] states that the ends of the hydraulic oil cylinder, which acts as a linear actuator, are fixed to a rotating mechanical element that can be a slewing bearing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potts by moving the platform moving assembly by means of a slewing bearing movable by a linear actuator as disclosed by Enrile Medina because this arrangement is lightweight, inexpensive and compact, with a wide operating range (Para. [0007] of Enrile Medina).

Allowable Subject Matter
Claims 5-6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach material transfer vehicles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614